PER CURIAM.
We reject appellant’s claim as to the trial court’s order adjudicating him an habitual offender. See Rucker v. State, 613 So.2d 460 (Fla.1993); Herrington v. State, 622 So.2d 1339 (Fla. 4th DCA 1993). However, we agree with appellant that the trial court erred in failing to correct his sentence to make it conform to the oral pronouncement of sentence on August 19, Í991.
Accordingly, we remand with directions that the minimum mandatory provisions of appellant’s sentence on Counts II, III and IV be deleted. Appellant need not be present when the amended sentencing order is entered.
ANSTEAD, STONE and POLEN, JJ., concur.